Citation Nr: 0810876	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-28 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for urinary bladder 
malignant tumor, to include  as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1945 to November 
1947 and from June 1948 to June 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing at the RO 
before the undersigned Veterans Law Judge in September 2007.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran maintains that service connection is warranted 
for a urinary bladder malignant tumor as a result of exposure 
to atomic radiation/ionizing radiation due to his 
participation in Operation Crossroads.  

At his September 2007 hearing, the veteran indicated that 
following the atomic testing, his ship came in close 
proximity to other ships that had been placed in close 
proximity to the blast to determine what effect, if any, the 
blast had on them.  He noted that the ship he was stationed 
on, the USS March, came within a quarter to one-half mile of 
the ships that had been subjected to the blast.  He also 
reported that he swam in the waters that were adjacent to the 
ships when aboard the USS Marsh.  

Subsequent to the September 2007 hearing, the veteran 
submitted a statement from a VA physician that the veteran's 
transitional cell carcinoma of the bladder was at least as 
likely as not related to his prior radiation exposure.  The 
VA physician did not supply any rationale to support his 
opinion.  There is also no indication that the veteran's 
claims folder was reviewed by the physician prior to 
rendering the opinion.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board further notes that the veteran has not been 
afforded a VA examination as it relates to his current 
urinary bladder malignant tumor as a result of exposure to 
ionizing radiation.  The veteran has currently been diagnosed 
as having urinary bladder malignant tumor and he has 
submitted a statement from a VA physician relating this to 
his exposure to ionizing radiation.  Based upon the above, 
the veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his urinary bladder malignant 
tumor.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
specifically review the findings made in 
the July 27, 2006 letter received from 
the Defense Threat Reduction Agency.  
Following examination and review of the 
claims folder, the examiner should render 
the following opinion:  Is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that the veteran's 
urinary bladder malignant tumor and/or 
its residuals is related to his period of 
service?  A compete detailed rationale is 
requested for any opinion rendered in a 
typewritten report.  

2.  The veteran is advised that this 
examination is necessary to adjudicate 
his claim, and that failure, without good 
cause, to report for the examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2007).  

If the veteran fails to report for the VA 
examination, a copy of any notice 
informing him of the examination should 
be associated with the claims folder.

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




